                 Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 1 of 12


                 RANDY J. RISNER
             1   Interim City Attorney, SBN 172552
            2    BY: KATELYN M.KNIGHT
                 Deputy City Attorney, SBN 264573
             3   CITY OF VALLEJO,City Hall
                 555 Santa Clara Street, 3`d Floor
            4    Vallejo, CA 94590
                 Tel: (707)648-4545
            5    Fax: (707)648-4687
            6
                 P ORTER            ~   S C O T T
            7    A PROFESSIONAL CORPORATION
            8    John R. Whitefleet, SBN 213301
                 350 University Ave., Suite 200
                 Sacramento, California 95825
            9
                 TEL: 916.929.1481
                 FAX: 916.927.3706
           10
           11    Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO,and
                 HEATHER LAMB
           12
  0
  N ~   13                                        UNITED STATES DISTRICT COURT
~ .Y
o ~~~~
~  ~¢~~ 14
                                                  EASTERN DISTRICT OF CALIFORNIA
~ ~ o~~
~¢"°~    °~ 15
H ~~~ c
      ~ ~~
~ >~W~ 16        DELON THURSTON,                                  CASE NO. 2:19-cv-01902-KJM-CKD
a~ ~H w
  ~~       17
  M                              Plaintiff,                       MOTION TO DISMISS PLAINTIFFS'
           18                                                     FIRST   AMENDED     COMPLAINT;
                 ~•                                               MEMORANDUM OF POINTS AND
           19                                                     AUTHORITIES IN SUPPORT
                 CITY OF VALLEJO, ANDREW BIDOU,
           20
                 KEVIN BARRETO,and HEATHER                        DATE: July 24, 2020
           21    LAMB,and DOES 1 to 50,                           TIME: 10:00 a.m.
                                                                  CTRM: 3, 15~' Floor
           22                    Defendants.
           23                                               /     Complaint Filed: 07/20/18

           24
                         Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO,and HEATHER
           25
                 LAMB (collectively "Defendants") hereby move to dismiss the First Amended Complaint("FAC")
           26
                 filed by Plaintiff DELON THURSTON pursuant to Federal Rule of Civil Procedure Rule 12(b)(6),
           27
                 and/or moves to strike the irrelevant and unrelated allegations pursuant to Federal Rule of Civil
           28
                 Procedure Rule 12(x, and submit the following Memorandum of Points and Authorities in support.
                 {02178386.DOCX}                             j
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                             PLAINTIFF'S AMENDED COMPLAINT
                     Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 2 of 12


                 1                                                       I.
                2                                              INTRODUCTION
                3            This case arises out of an alleged October 30, 2018 traffic stop of Plaintiff and extraction
                4    from her vehicle by Vallejo Police Officer BARETTO, and subsequent pat-down search and arrest
                5     by Vallejo Police Officer HEATHER LAMB. Despite this fairly straightforward scenario, Plaintiff
                6     seeks to expand her claim against the City by listing twenty (20) past lawsuits or scenarios
                7     involving shootings, baton strikes, and other unrelated past litigation, as well as ongoing litigation
                8    filed by counsel for Plaintiff, ostensibly to describe a claimed culture of lack of discipline.
                9            Defendants submit that the First Amended Complaint is deficient in several respects. First,
               10    the Amended Complaint includes allegations regarding other claims and ongoing litigation so
               11    clearly irrelevant on their face, Plaintiff clearly includes said allegations for salacious and improper
               12    purposes. This is evident by the self-serving fact that a majority of the lawsuits were filed by
  0
    ~,  13           counsel for Plaintiff. Defendants request that the following paragraphs be stricken as irrelevant
H .Y~_~
o ~° ~~ 14           matter: Paragraph 30 subparagraphs (a)-(d), (j), and (o)(officer-involved shootings),(e) and (h)- (i)
U ai ¢ o~ t~
V
]>      N N

— ¢"
x     °~ °~ 15 (baton strikes), (~ (defense verdict for the officers), (g) and (t) (taser use), (k) and (r) (alleged
     o~~
~ ~~~~~
  ~.
~ > ~a~ 16 unlawful stop for videotaping), (1)-(n) and (p)-(q) (alleged unlawful arrest and force during
0
a„~ ~Hw
  ~
  M
    ~          17    investigatory stop) and (u)(statements by City Manager). Defendants submit that any remaining
               18    allegations are insufficient for purposes of Monell and request dismissal of Plaintiff's cause of
               19    action thereunder.
               20            Second, the Complaint fails to allege sufficient facts to support a cause of action against
               21    former Chief BIDOU in his individual capacity. When Section 1983 claims are brought against a
               22    supervisor, the causal link between the defendant and the claimed constitutional violation must be
               23    specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979). Accordingly,
               24    Defendants request that Plaintiff's claims against former Chief BIDOU be dismissed.
               25                                                      II.
               26                           ALLEGATIONS IN PLAINTIFF'S COMPLAINT
               27 II:~      General Allegations
               28           Plaintiff alleges on October 8, 2018, she was the subject of a traffic stop by Vallejo Police

                     {02178386 DOCX}                              2
                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                  PLAINTIFF'S AMENDED COMPLAINT
               Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 3 of 12


           1    Officer BARETTO. (FAC, ¶s 16-18). After being asked to provide her license and registration,
           2 Plaintiff started to roll up her window despite a taser allegedly being pointed at her. (Id., ¶ 19).
           3    Vallejo Police Officer BARETTO allegedly pulled Plaintiff out of her vehicle "throwing" her down
           4   on the cement. (Id., ¶ 20). Vallejo Police Officer LAMB conducted a pat down search of Plaintiff
           5   which included Plaintiffls "breasts and genitals", and which Plaintiff alleges was performed "in an
          6    unprofessional manner." (Id., ¶ 21). Plaintiff alleges Vallejo Police Officer LAMB arrested her for
          7 "supposedly resisting arrest" but was not prosecuted. (Id., ¶ 22).
          8    B.      Supervisory Allegations
          9            Plaintiff alleges that former Vallejo Police Chief BIDOU, as the final policy-maker for the
          10   CITY's Police Department about discipline, training, supervision and "constitutional policing" (Id.,
          11   7), "engaged in the long history of failing to discipline" officers, including the defendants in this
          12   case. (Id. ¶s 26-27). Plaintiff alleges in conclusory fashion that Chief BIDOU "knew and/or
 0
     ~, 13     reasonably should have known about the repeated acts of unconstitutional excessive force by
H .~
o ¢U
~ ~~ ~~ 14     Vallejo Police Department" (Id. ¶ 39), despite that Plaintiff appears to rely on a series of past
~ o~~ 15       lawsuits from 2012 (two years before BIDOU was hired as Police Chief, as well as currents
H'~~~~
~
a;~ ~ a~
      ~ w 16   lawsuits each of which Plaintiff alleges no discipline occurred, nor alleges any unconstitutional
 ~
 M
   ~     17 findings or concessions of unlawful occurrences. (Id., ¶s 30(a-r).
         18    C.      Monell Allegations
         19           Plaintiff alleges the CITY "approved, ratified, condoned, encouraged, sought to cover up
         20    and/or tacitly authorized" a "pattern and practice" of excessive force. (Id. ¶ 28-30); In support,
         21    Plaintiff includes references to several past lawsuits, but Plaintiff does not allege any findings of
         22    unconstitutional conduct in those cases, nor that any decision not to discipline the allegedly
         23    involved officer was made by a final policymaker. (Id., ¶s 30(a-r). Specifically, Plaintiff makes the
         24    following allegations regarding each of these prior incidents, claims, and lawsuits:
         25           In Paragraph 30(a)-(c), Plaintiff refers to three officer-involved shootings by an Officer
         26    Kenney in 2012, and alleges he was never disciplined. Plaintiff alleged no facts that would support
         27    a finding of unconstitutional conduct.
         28
               1 Former Chief BIDOU retired in mid-2019
               {02178386 DOCX}                              3
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                            PLAINTIFF'S AMENDED COMPLAINT
                     Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 4 of 12


                 1            In Paragraph 30 (d), Plaintiff cites to another shooting of a minor after a pursuit, but does
                 2    not mention that the case (Huey, et al. v. City of Vallejq et al., USDC EDCA Case No. 13-00916),
                 3    does not involve the same officers as this case. Plaintiff alleges upon information and belief that
                 4 "none of the officers were disciplined." (FAC,¶30(d)).

                 5            In Paragraph 30 (e), Plaintiff claims several officers (not those alleged in this case)"ended
                 6   up breaking" the ankle and fibula of Mr. Brooks, who was having "a mental health crisis." (Id.,¶
                 7   30(e). Brooks v Ciry of Vallejo et al, USDC EDCA Case No. 2:16-cv-02376.
                 8            In Paragraph 30(x, Plaintiff cites to Connelly v. Phillips, USCD EDCA Case No. 16-cv-
                 9   1604, which actually resulted in a defense verdict and a judgment in favor of the City of Vallejo.
                10   See ECF No. 63 and 64. Plaintiffs' claim of witness intimidation is unfounded. Indeed, in
                11   adjudicating costs, the Court noted: "Although Plaintiffls case turned upon the jury's credibility
                12   determination, that credibility determination was undoubtedly influenced by the fact that Plaintiff's
     0
     0
     N ~        13   witnesses presented a different version of the Case. Plaintiff knew, or should have known, of this
" .+~'
E
O ~ ~ ~ O
                14   inconsistency at the close of discovery. He knew, or should have known, that these discrepancies
~
'¢~~~
r~       o~     15   would undermine his credibility. Yet, he proceeded to trial anyway." (2:16-cv-01604-JAM-EFB,
 - ~' ~ °~ rn
EW
c~ ; ~ -~ ><    16   ECF No. 73, pp. 9-10). There is no mention of missing witnesses or intimidation.
 „~ ~~w
a~
   o~           17
     M
                              In Paragraph 30(g), Plaintiff cites to Anderson v City of Vallejo et al, USDC EDCA Case
                18   No. 17-CV-00137-JAM-DB, where the plaintiff alleged he was tased and beaten (but not by the
                19   officers named as defendants in this case). Despite claiming the litigation is ongoing, it was settled
                20   in October 2019 and dismissed in December 2019. (See Docket)
                21            In Paragraph 30(h), Plaintiff cites to Ledesma v City of Vallejo, USDC EDCA 17-cv-00106-
                22   MCE-CKDZ, where Mr. Ledesma claimed he was beaten with baton strikes and tased. Contrary to
                23   the allegations that District Court Judge Morrison England issued an order "confirming the City's
                24   Supervisory failure and failure to discipline the involved officers' overt policy violations" (FAC,
                25   p.9:28-10:2), the court merely denied the City's summary judgment motion, finding that Mr.
                26   Ledemsa' version of the facts, together with the officers' inconsistent versions, presented triable
                27   issues. (ECF No. 25, pp 12-3, Ledesma v Ciry of Vallejo, USDC EDCA 17-cv-00106-MCE-CKD)
                28
                     Z Plaintiff provides the wrong case number in the FAC
                     {02178386 DOCX}                              4
                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                  PLAINTIFF'S AMENDED COMPLAINT
                 Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 5 of 12


             1    In Paragraph 30(i), Plaintiff cites to Shields v. City of Vallejo, et al., USDC EDCA Case No. 2:16-
             2    cv-02399-JAM-CKD, a case filed by a pro per prisoner that was eventually dismissed for Shield's
             3    failure to prosecute. (ECF Nos. 16-18, Shields v. City of Vallejo et al., USDC EDCA Case No.
             4    2:16-cv-02399-JAM-CKD).
             5           In Paragraph 30(j), Plaintiff cites to ongoing litigation also filed by counsel for Plaintiff,
             6    Evans et al v. Ciry of Vallejo et al, USDC EDCA Case No 2:17-cv-01619-TLN-AC, arising from a
             7    shooting death by officers, not defendants.
             8           In Paragraph 30(k), Plaintiff cites to ongoing litigation filed by counsel for Plaintiff,
             9    Kennedy v. County ofSolano, et al., USDC EDCA Case No. 19-cv-02311-MCE-DB, which arises
            10 from an alleged retaliatory arrest after videotaping the police.
            11           In Paragraph 30(1), Plaintiff cites to settled litigation filed by counsel for Plaintiff, Pitts v.
            12    Ciry of Vallejo, et al. USDC EDCA Case No 2:17-cv-00988-KJM-D against two officers, again not
    0
    0
    N ~
     N
            13    the defendants in this case, arising from allegedly being thrown into a light pole and arrested for
  .y
O ~ ~ ~ O
            14    being on parole which was allegedly false.
~ ~¢~;~
~
'¢~~~
a
: o ~ `O    15           In paragraph 30(m), Plaintiff alleges that in March 2017, VPD Officer Munoz-Bottomley3
   'ao~rn
H  ~
C~ >
   ~  a     16    beat Mr. Dejuan Hall with a flashlight. In Paragraph 30(n), Plaintiff alleges the same officer, along
a~
 „~ ~Fw
    o `n
    M
            17    with others (not defendants) "attacked" a Mr. Carl Edwards in July 2018. Although not identified,
            10   Plaintiff is referring to Edwards v. City of Vallejo, USDC EDCA Case no. 2:18-cv-02434-MCE-
            19    AC.
            20           In paragraph 30(0), Plaintiff cites to ongoing litigation in the shooting death of Ronell
            21   Foster on February 13, 2018, filed by counsel for Plaintiff, I.F. et al v. City of Vallejo et al, USDC
            22   EDCA Case No. 2:18-cv-00673-JAM-CKD as against VPD Officer McMahon.
            23           In Paragraph 30(p), Plaintiff cites to ongoing litigation filed by counsel for Plaintiff, Graffv.
            24   City of Vallejo et al., USDC EDCA Case No. 2:18-cv-02848-KJM-CKD arising from an April 2018
            25   incident, but the District Attorney brought charges against Ms. Graff for resisting arrest in violation
            26   of Penal Code § 148(a)(1) and being under the influence of a controlled substance in violation of
            27   Health &Safety Code § 11550(a~ which case is currently pending in the Solano County Superior
            28
                 1 3 Munoz-Bottomly is no longer employed with the City and has not been since 2018
                 {02178386.DOCX}                             5
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                             PLAINTIFF'S AMENDED COMPLAINT
                    Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 6 of 12


                1    Court, Case No. VCR232945. (ECF No. 18, Graffv. City of Vallejo, et al., USDC EDCA Case No.
               2 2:18-cv-02848-KJM-CKD).
               3            In Paragraph 30(q), Plaintiff cites to ongoing litigation filed by counsel for Plaintiff, Bagos
               4     v. City of Vallejo et al, USDC EDCA Case No. 2:20-cv-00185-KJM-AC, arising from an August
               5    2018 incident which Mr. Bagos alleges officers used a flashlight to strike him.
               6            In Paragraph 30(r), Plaintiff cites to ongoing litigation filed by counsel for Plaintiff, arising
               7 from a claim by Adrian Burrell, who alleges he was `attacked' in January 2019 for videotaping an
               8    officer holding another person at gunpoint during a traffic stop. Burrell v City of Vallejo, USDC
               9    EDCA Case No. 2:19-cv-01898 WBS KJN.
              10           In Paragraph 30(u), Plaintiff alleges the City Manager made comments purportedly in
              11    `ratification' of"the department's infamous history of violence...".
              12           Again, none of the incidents or lawsuits cited have ever resulted in a finding or admission of
    0
       ~,     13    a constitutional violation.
  Y
o ~~~~o
  ~ ~`~M
~ ~¢~;~
              14                                                      III.
~ ~o~~
—¢"~      ~   15                                           LEGAL STANDARD
H ~~~. ~~~
~ > ~~'~      16           Complaints must contain a "short and plain statement" providing "enough facts to state a
~
a „~ ~Hw
    ~
    M
      ~       17    claim for relief that is plausible on its face" to survive a motion to dismiss under Federal Rule of i
              10    Civil Procedure Rule 12(b)(6). Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 (2007). This
              19    requires more than a recitation of the elements of the claim. Id. The statement must include enough
              20 facts, taken as true, to suggest a right to relief. Id. The statement must "raise that right to relief
              21    above a speculative level." Id. at 555. In general, factual allegations in a complaint must be taken
              22    as true. Parks Sch. ofBus., Inc, v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). However, mere
              23 "conclusory allegations of law and unwarranted inferences" do not. Pareto v. F.D.I.C., 139 F.3d
              24 696, 699 (9th Cir. 1998). "Threadbare recitals of the elements of a cause of action, supported by
              25    mere conclusory statements, do not suffice." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009).
              26           The Court may, on its own motion or on motion of a party, strike from a pleading any
              27    redundant or immaterial matter.(FRCP 12(x.) The Court also has the inherent authority to demand
              28    that a party amend his complaint to conform to the requirements of Rule 8. (See, e.g., Johnson

                      178386 DOCX}
                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                PLAINTIFF'S AMENDED COMPLAINT
                   Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 7 of 12


               1   Enterprises ofJacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1332 n. 94 (11th Cir. 1998)
               2 ("District courts have the inherent authority to demand repleader sua sponte.") Indeed, the Court

               3   has the power to dismiss a complaint in its entirety where violations of FRCP 8's "short and plan"
               4   requirement are "egregious." [See e.g., United States ex rel. Garst v. Lockheed-Martin Corp., 328
               5   F.3d 374, 377-78 (7th Cir. 2003) (FRCP 8(a) "requires parties to make their pleadings
               6   straightforward"; "sprawling" complaint properly dismissed); McHenry v. Renne, 84 F.3d 1172,
               7   1 179-80 (9th Cir. 1996)("[p]rolix, confusing complaints ... impose unfair burdens on litigants and
               8 judges"); see also FRCP 41(b)(dismissal for failure to comply with Federal Rules).]

               9                                                     IV.
              10                                          LEGAL ARGUMENT
              1 1 1~      The Court should strike Paragraph 30(a-u).
              12          The Court is authorized under Rule 12(~ to strike "from a pleading an insufficient defense
  0
  N ~,        13   or any redundant, immaterial, impertinent, or scandalous matter." "The essential function of a Rule
  .~,, N
  7 vl pp O
o ~°`~M 14         12(~ motion is to `avoid the expenditure of time and money that must arise from litigating spurious
C/1 > ¢ N N

— ¢"
x    °~ °~ 15 issues by dispensing with those issues prior to trial."' Bureeong v. Uvawas, 922 F.Supp.1450, 1478
    a~~
~ ~~'~~~
~ > ~-~x 16 (C.D. Cal. 1996) (internal citations omitted).) A motion to strike should be granted where "it is
 ,,,~ ~F
p~     W"w
  ~~          17   clear that the matter to be stricken could have no possible bearing on the subject matter of the
  M


              10   litigation." LeDuc v. Kentucky Central Life Ins. Co., 814 F.Supp. 820, 830 (N.D. Cal. 1992).
              19 "Immaterial" matter is "that which has no essential or important relationship to the claim for relief

              20   or the defenses being pleaded." Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993)
              21 (quoting SA Wright &Miller, Federal Practice and Procedure § 1382 at 706-707 (2d ed. 1990)),

              22   rev'd on other grounds, 510 U.S. 517 (1994).) Allegations that have no possible connection to the
              23   controversy and may cause significant prejudice to a party can also be stricken.
              24          Further, a motion to strike is appropriate if it will "eliminate serious risks of prejudice to the
              25   moving party, delay, or confusion of the issues." Sliger v. Prospect Mortg., LLC, 789 F.Supp.2d
              26   1212, 1216 (E.D. Cal. 2011); See also Charles Wright &Arthur Miller, Federal Practice and
              27   Procedure, 1380 (2004). Moreover, "[t]he district court [has] ample remedial authority to relieve a
              28   defendant of the burden of responding to a complaint with excessive factual detail. One option

                     178386.DOCX}                                     ']
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                              PLAINTIFF'S AMENDED COMPLAINT
                       Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 8 of 12


                   1    would have been to simply strike the surplusage from the [complaint]." Hearns v. San Bernardino
                   2 Police Dept., 530 F.3d 1124, 1132 (9th Cir. 2008); see, Fallon v. U.S. Gov't, No. CIV S-06-1438,
                   3   2007 WL 707531, at *2(E.D.CaI. March 6, 2007.)
                   4           Here, Defendant City recognizes that this issue has been raised in similar motions, brought
                   5   before this court and other courts within this district. However, Defendant respectfully submits that
                   6   in light of the relatively simple facts alleged in this case, the allegations in Paragraph 30(a-u) of the
                   7   FAC are patently at odds with the simplicity and brevity contemplated by the Federal Rules, as it is
                   8 "argumentative, prolix, replete with redundancy, and largely irrelevant." McHenry v. Renne, 84
                   9   F.3d 1172, 1177 (9th Cir. 1996). To support a Monell claim, Plaintiff needs to show "[a] pattern of
                  10   similar constitutional violations" Connick v. Thomson, 563 U.S. 51, 62 (holding that four Brady
                  11   violations were not sufficiently similar to the sort of Brady violation at issue in the case to establish
                  12   deliberate indifference — i.e. failure to disclose blood evidence, a crime lab report, or physical or
  0
  N ~             13   scientific evidence of any kind). However, as to these paragraphs, the incidents alleged and
  .~+

o ~ °`~M
U
   a ~ W ~
                  14   described do not bear sufficient resemblance to the fact pattern at issue here to be pertinent. See e.g.
~ Q U ~ rn
      p ~O `D     15   Parkison v. Butte Cry. Sheriffs Dept, No. 2:09-CV-2257-MCE-DAD, 2013 WL 1007042, * 12
  y   f.' 01 Q1


a ~ ~~ w 16 (E.D. Cal. Mar. 13, 2013), report and recommendation adopted, No. 2:09-CV-02257-MCE, 2013
  ~   ~




  M
      ~'          17   WL 1345080 (E.D. Cal. Mar. 28, 2013)("plaintiff cites to other cases that do not involve the use of
                  18   PepperBall System by law enforcement. Because the cases do not involve the type of excessive
                  19 force at issue here, the cases relied upon by plaintiff could not have put the Butte County Sheriffs
                  20   Department or defendant Jones on notice of any widespread problem or a deficiency in training so
                  21   as to prevent the alleged violation plaintiffs constitutional rights in this case.") Here, not only are
                  22   the allegations in Paragraph 30(a-r) cases (involving a variety of shootings, use of tasers, and baton
                  23   strikes) sufficiently dissimilar to the underlying facts of this case, Plaintiff should not be permitted
                  24   to include such allegations and expand this lawsuit beyond its simple facts. This case does not
                  25   involve a shooting, beating by a baton, use of taser or other devices.           Instead, Plaintiff was
                  26   extracted forcibly from her vehicle, arrested and pat down.       To allow this case to proceed on a
                  27   Monell theory inclusive of wholly irrelevant matters would cause significant prejudice to
                  28   Defendant, and end up leading to potential mini-trials about each ofthose cases.

                       02178386.DOCX}                             $
                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                  PLAINTIFF'S AMENDED COMPLAINT
                           Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 9 of 12


                       1           By the same token, inserting allegations that the City Manager at Paragraph 30(u) made
                       2    public comments are clearly inflammatory and irrelevant, particularly where Plaintiff acknowledges
                       3    the VPD Police Chief is the VPD policymaker, not the City Manager.
                       4           Defendant further submits that to allow the current allegations to be included in this case
                       5    would lead to burdensome and unnecessary discovery, and possibly lead to eventual mini-trials
                      6 ~ ~ about the merits of those cases.     Accordingly, Paragraph 30 subparagraphs (a)-(d), (j), and (o)
                       7 (officer-involved shootings),(e) and (h)- (i)(baton strikes),(fl (defense verdict for the officers),(g)
                       8   and (t) (taser use},(k) and (r)(alleged unlawful stop for videotaping), (1)-(n) and (p)-(q)(alleged
                      9    unlawful arrest and force during investigatory stop) and (u)(statements by City Manager)should all
                     10    be stricken.
                     11    B.      Plaintiffs Monell claim fails to state sufficient facts.
                     12            Public entities are not vicariously liable for the actions of their employees under Section
     0
     N
      N ~
                     13    1983. Monell v. Dept of Soc. Servs. of Ciry of New York, 436 U.S. 658, 691-94 (1978); City of
     •
     '' 00 .--~ ~O

o ~~~~ 14                  Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989). Municipal liability arises only when the
Cn   > ¢ N N

~ ~ o~~
— ¢"°~   ~ 15              plaintiff shows: (1) the deprivation of a constitutional right; (2) the municipality has a policy;(3)
w •~, ~~~,
~ > ~a~ 16                 the policy amounts to deliberate indifference to plaintiff's constitutional rights; and (4)the policy is
~
Q „~ ~ Hw
     ~~              17    the moving force behind the constitutional violation. City of Canton, Ohio, 489 U.S. at 389; Oviatt
     M


                     18    By &Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992). The municipal policy at
                     19    issue must be the result of a decision of a person employed by the entity who has final decision or
                     20    policy-making authority. Monell, 436 U.S. at 694.
                     21           Assuming the court strikes Paragraph 30, Defendant submits there are no facts to support a
                     22    municipal liability claim against the City. Otherwise, Defendant submits that allegations are just
                     23    that —allegations. Plaintiffs citation and reliance on her own counsel's prior allegations that did
                     24    not result in some finding of unconstitutionality, nor agreement that an officer should be disciplined
                     25    or that additional training is necessary, cannot support `notice' of unconstitutionality of excessive
                     26 force —particularly where the facts and circumstances of those lawsuits are factually dissimilar to
                     27    the instant lawsuit. Defendant would also note the allegations fail to assert in each instance that a
                     28    citizen or internal affairs complaint of the officer was in fact investigated, and the officer was

                           {02178386.DOCX}                             9
                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                       PLAINTIFF'S AMENDED COMPLAINT
                Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 10 of 12


            1 'recommended to undergo discipline or training, but the policy maker determined otherwise.
            2    Without those allegations, there can be no "deliberate indifference" — i.e. allegations that a course
            3    of action was deliberately chosen. It bears repeating that this court should not allow the Monell
            4    claim to proceed on these allegations which would lead to discovery into these dissimilar matters
            5    and mini-trials of each.
            6            Therefore, the Second Claim for Relief should be dismissed because the FAC fails to plead
            7    sufficient facts in showing that the CITY instituted any policy and/or custom that was the moving
            8    force behind any alleged constitutional violation.
            9
                 C.     The Second Claim for Relief Fails to Allege Sufficient Facts to Support a Claim against
           10           [former] Chief BIDOU in his Individual Capacity

           11            Plaintiff also seeks to hold former Chief BIDOU personally liable for "supervisory liability"

           12    under her Second Claim for Relief. FAC ¶¶ 38-43. Plaintiff has simply failed to allege sufficient
   0             facts to support a claim against BIDOU in his personal capacity.
   N~     13
~- ,Y
o ~~~
    ~ ¢~~ 14             The Supreme Court has explained that the term "`supervisory liability,' loosely and

~ ~ o~~ 15 commonly used by courts and litigants alike, is a misnomer." Ashcro t, 556 U.S. at 667-678
~¢"°'°~
~ ~~ ~~~,
~ >~W¢ 16 (reasoning that an allegation of an unconstitutional detention policy that was authorized by a
  ~ ~     17     supervisor failed to state a claim because "bare assertions...amount[ing] to nothing more than a
  M


          18     `formulaic recitation of the elements"' of a constitutional claim were not entitled to an assumption

          19     of truth). The Court reiterated that supervisory personnel are not liable under Section 1983 for the I

          20     actions of their employees under a theory of respondeat superior. Id at 1948; Taylor v. List, 880

          21     F.2d 1040, 1045(9t"Cir. 1989).

          22            Rather, "a plaintiff must plead that each Government-official defendant, through the

          23     official's own individual actions, has violated the constitution." Ashcroft, 556 U.S. at 676.

          24    Plaintiffs therefore must plead and ultimately prove the supervisory defendant: (1) personally

          25     participated in the deprivation of constitutional rights;(2) knew of the violation and failed to act to

          26    prevent it; or (3) promulgated or implemented a policy so deficient that the policy is the moving

          27 force behind the constitutional violation. Hansen v. Black, 885 F.2d 642, 646(9th Cir. 1989); Starr
          28    v. Baca, 652 F.3d 1202, 1207-08 (9'h Cir. 2011). Alternatively, "supervisors can be held liable for:

                 02178386.DOCX}                            10
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                            PLAINTIFF'S AMENDED COMPLAINT
                      Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 11 of 12


                  1    1) their own culpable action or inaction in the training, supervision, or control of subordinates; 2)
               2       their acquiescence in the constitutional deprivation of which a complaint is made; or 3)for conduct
               3       that showed a reckless or callous indifference to the rights of others." Edgerly v. City and County
               4 San Francisco, 599 F.3d 946,961 (9t"Cir. 2010)(internal quotation marks and citation omitted).
               5               To assert an individual-capacity claim against a supervisory official based on a failure-to-
               6       train theory, the plaintiff must show that the official was deliberately indifferent to the need to train
               7 ~ ~ subordinates, and the lack of training actually caused the constitutional harm. Flores v. County
               8       Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014). The plaintiff must allege facts showing that the
               9       supervisory official "disregarded the known or obvious consequence that a particular omission in
              10 ~ [the] training program" would cause police officers to violate the constitutional rights of
              1 1 individuals. Id.(quoting Connick v. Thompson, 563 U.S. 51 (2011)).
             12      Plaintiff appears to be attempting to assert an individual-capacity claim against former Chief
  0
  N ~,       13 BIDOU under these theories. However, her allegations are too conclusory to pass muster under
H .y
o ~~~~ 14 Igbal, particularly because Plaintiff is generally asserting a `custom'
U ai ¢ o~ t~                                                                          of a `culture' which is based
~QU~a
    N,
~ ~, o~~ 15            on a series of lawsuits. That Plaintiff alleges Chief BIDOU knew or should have known of matters
   ~ ~~,~
w ~~, ~
~ > a~ 16              that occurred after he left office would appear unreasonable on its face. Otherwise, a "naked
a~„ ~ ;mow
  ~~         17        assertion" that the Chief failed to properly train, supervise, and discipline the officers in question, or
  M


             18        created a culture of protecting wrongdoers, is not enough; Plaintiff must provide "factual
             19        enhancement." 556 U.S. at 678. Plaintiff does not describe the specific policies for which the
             20 former Chief was responsible that led to any alleged to violation of Plaintiffs Fourth Amendmen
                                                                                                                      t
             21 rights, nor does she identify the specific deficiency in their training to which she attributes
                                                                                                                  their
             22 conduct. See Chavez v. United States, 683 F.3d 1102, 1110 (9th Cir. 2012) (allegation
                                                                                                                   that
             23 supervisory defendants "personally reviewed and, thus, knowingly ordered, directed, sanctioned
                                                                                                                   , or
             24 permitted" allegedly unconstitutional stops by border agents was "wholly conclusory"); Hydrick
                                                                                                                     v.
             25 Hunter, 669 F.3d 937, 942 (9th Cir. 2012) (allegations insufficient when plaintiff did not
                                                                                                                allege
             26 specific policy or sequence of events instigated by supervisory officials that led to unconstitutional
             27       searches).
             28

                      {02178386.DOCX}                            11
                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                  PLAINTIFF'S AMENDED COMPLAINT
                     Case 2:19-cv-01902-KJM-CKD Document 18-1 Filed 03/19/20 Page 12 of 12


                 1            Thus, the FAC does not allege sufficient facts to establish a claim against former Chief
                 2    BIDOU. Indeed, when the named defendant holds a supervisorial position, Plaintiff must also
                 3    sufficiently and specifically allege the causal link between the defendant and the claimed
                 4    constitutional violation. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979). "Vague and
                 5    conclusory allegations concerning the involvement of official personnel in civil rights violations are
                 6    not sufficient." Wade v. Cty. ofSacramento, 2008 WL 4104312, at *4 (E.D. Cal. Sept. 3, 2008).
                 7    The FAC simply contains no factual allegations showing that former Chief BIDOU can be held
                 8    liable as asupervisor-defendant.
                 9           Therefore, Plaintiff's claims against former Chief BIDOU in his individual capacity should
                10    be dismissed.
                11                                                     V.
                12                                              CONCLUSION
    0
  N ~
" ,+~'
                13           For the foregoing reasons, Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN
F
   ~ ~ ~ ~
o ~~`~M 14            BARRETO, and HEATHER LAMB respectfully request that their Motion to Dismiss, and/or to
~ > ¢ N N

~
.~o~~                 Strike be granted with prejudice.
         ~~rn
H   ~~
~ > ~~'X 16
    ~
    ~,
    M
       ~        17                                                          Respectfully submitted,
                18 ' Dated: March 19, 2020                                  PORTER SCOTT
                19                                                          A PROFESSIONAL CORPORATION

                20
                                                                            By /s/ John R. Whitefleet
                21                                                                  John R. Whitefleet
                22                                                                  Attorneys for Defendants CITY OF
                                                                                    VALLEJO, ANDREW BIDOU,
                23                                                                  KEVIN BARRETO,and HEATHER
                                                                                    LAMB
                24
                25
                26
                27
                28

                     {02178386 DOCX}                             j2
                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS/STRIKE
                                                  PLAINTIFF'S AMENDED COMPLAINT
